DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This communication is in response to the application filled on March 17th, 2020. Claims 1-7 are currently pending and have been examined. The rejection are as stated below. 


Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of a certified copy required by 37 CFR 1.55. The certified copy of application JP 2019-053094 has been filed in this application on April 4th, 2020.
A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. See 35 U.S.C. 119(b)(3) and 372(b)(3) and 37 CFR 1.55(a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. See 37 CFR 41.154(b) and 41.202(e). See MPEP § 2304.01(c). 

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, claims 1, 6, and 7 recite the limitations “…calculating the number of new items…” in lines (8-9), (1-2), and (18-19), respectively. There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (8-9), (1-2), and (18-19) of a number of new items…”. Claims 2-5 inherit the deficiencies noted in claim 1. Appropriate correction is required.

In particular, claims 1, 6, and 7 recite the limitations “…the preference…” in lines (13-14), (6-7), and (23-24), respectively. There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (13-14), (6-7), and (23-24) of claims 1, 6, and 7, respectively, to read as “…the preference of the user…”. Claims 2-5 inherit the deficiencies noted in claim 1. Appropriate correction is required.

In particular, claim 3 recites the limitations “…the user’s preference…” in line (27), “…the items…” in line (28), “…the predetermined number…” in line (1) and “…the opposite side to the origin of the item space…” in line (3). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (27), (28), (1) and (3) of claim 3 to read as “…the preference of the user…”, “…the plurality of items…”, “…a predetermined number…” and “…an opposite side to an origin of the item space...”. Claims 4-5 inherit the deficiencies noted in claim 3. Appropriate correction is required.

In particular, claim 4 recites the limitations “…the top candidate item…” in line (9). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (9) of claim 4 to read as “…the predetermined number of top s…”. Claims 4-5 inherit the deficiencies noted in claim 3. Appropriate correction is required.

In particular, claim 5 recites the limitations “…the plurality of recommendation items…” in lines (15-17 & 21-22), “…the predetermined number of top candidate items…” in line (18-19) and “…the top recommendation items…” in lines (19-20). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret claim 4, lines (15-17 & 21-22) to read as “…the a predetermined number of 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claims 1-5 are directed to a process, claim 6 is directed to an article of manufacturer and claim 7 is directed to an apparatus (see MPEP 2106.03). Claims 1, 6 and 7 are parallel in nature, therefore, the analysis will use claim 1 as a representative claim. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 1 (representative) recites the abstract idea of “item presentation”. 
Specifically, claim 1 (representative) recites executing a selection processing that includes selecting a plurality of candidate items that are presentation candidates from a plurality of items, based on a preference of a user; executing a calculation processing that includes calculating the number of new 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of “item presentation”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 1 is certain methods of organizing human activity because the method provides a user with recommendation/candidate item(s) based on a preference of the user. Providing the user with a recommendation/candidate item based on the preference of the user is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 6 and 7 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate  a computer, an item presentation program, a processor and a memory. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes the computer as a personal computer, mobile phone, tablet terminal, smart phone, or the like (¶0035); the item presentation program as various programs…and a program analyzed and run by the CPU or may be implemented by a hardware device using wired logic coupling (¶0049 and ¶0119); the processor as a processor or the like (¶0055); and the memory as an example of a storage device such as memory and hard disc (¶0049). These descriptions of a computer, an item presentation program, a processor and a memory demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 6 and 7 are directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “item presentation” (claims 1, 6 
Dependent claims 2-5 do not aid in the eligibility of independent claims 1, 6 and 7 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 6 and 7. Accordingly, claims 2-5 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al. (US 2020/0234314 A1) in view of Kurakake et al. (CN 101999121 A).

As per claim 1, Christiansen et al. (hereinafter “Christiansen”) teaches an item presentation method implemented by a computer, the item presentation method comprising (abstract and ¶¶0007-0009):
5executing a selection processing that includes selecting a plurality of candidate items that are presentation candidates from a plurality of items, based on a preference of a user (Fig. 1B; ¶0203 […collective brand data table (i.e. plurality of items)…] and ¶0273 […Based on what the consumer has viewed or otherwise expressed an interest in (i.e. preference of a user), the system makes recommendations (i.e. plurality of candidate items) for items and brands with which the consumer may not have been familiar…]); 
executing a calculation processing that includes calculating a number of new items newly presented among the plurality of candidate items by 10referring to an item presentation history to the user (¶0168 […the system retrieves a dataset of data objects previously displayed in the New Channel, queries the collective data object database for objects not previously displayed in the user's New Channel, generates a dataset of new data objects… If no new data objects are available in the collective data object database, the system displays a message to the user via the GUI that the New Channel is empty (i.e. calculating the number of new items newly presented)] in view of ¶0273); 
executing a decision processing when the number of new items is a predetermined number or less (¶0168 […If no new data objects are available in the collective data object database, the system displays a message to the user via the GUI that the New Channel is empty…]), 
15executing a presentation processing that includes selecting a presentation item presented to the user from the plurality of candidate items and the recommendation item, and presenting the selected presentation item (Figs 4A-4F; ¶0237 […An additional item data object representation is depicted in 411, which includes promotional information related to an item or brand in which the consumer-user has expressed an interest…] and ¶0273 in view of ¶0050 […receiving additional brand preference information indicating that the first consumer-user has expressed a preference…displaying to the first consumer-user one or more data object representations relating to the one or more supplemental subsets of additional brand information]).
While Christiansen teaches selecting items to recommend to the user based on identified user preferences (¶0273), Christiansen does not explicitly teach deciding, as a recommendation item, an item located away from the preference of the user in an item space about the preference of the user by a distance less than a threshold value. 
Kurakake et al. (hereinafter “Kurakake”) teaches deciding, as a recommendation item, an item located away from the preference of the user in an item space about the preference of the user by a distance less than a threshold value ((Figs. 5-6; ¶0067 […generating recommendation information by the following way: to display the content (title part) from the upper to the lower to the position of intersection point user characteristic vector according to the vertical line…] and Fig. 17; ¶¶0096-0097 […determines the priority order of the content from the upper to the lower order of the upper in the vector direction…]) in view of ¶0061 […the plane of the linear minimum distance of SVM (Support Vector Machine method support vector machine) is the node of each type (characteristic vector)…] (Examiner’s Note: The SVM method finds the nodes relative to the user characteristic vector (i.e. preference vector), nodes not located within a minimum distance of the user characteristic vector will not be considered (i.e. distance less than a threshold value)).
The method of Kurakake is applicable to the method of Christiansen as they share characteristics and capabilities, namely, they are directed to item recommendations. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the customizable data management system, as taught by Christiansen, with deciding, as a recommendation item, an item located away from the preference of the user in an item space about the preference of the user by a distance less than a threshold value, as taught by Kurakake. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Christiansen in order to evaluate recommendation information more accurately, better precision recommendation information and accurately evaluate content (Kurakake: ¶0022, ¶0024 and ¶0132).

As per claim 2, Christiansen in view of Kurakake, as shown above, teach the item presentation method according to claim 1. While Christiansen teaches recommending items from a plurality of items Christiansen does not explicitly teach wherein the decision processing includes deciding, as the recommendation item, an item located within a convex hull generated from the plurality of items and away from the preference of the user by a distance less than a threshold value in the item space.
However, in the field of content evaluation and recommendation, Kurakake teaches wherein the decision processing includes deciding, as the recommendation item, an item located within a convex hull generated from the plurality of items and away from the preference of the user by a distance less than a threshold value in the item space ((Figs. 18(a)-(b) and 19 in view of Figs. 5-6; ¶¶0098-0100  (Examiner’s Note: A convex hull is a set of points defined in a geometrical figure which is depicted in Figs. 18(a)-(b) and 19 as the characteristics vectors of the potential recommended items are encompassed in the geometrical figure)) and Fig. 6; ¶0067 and Fig. 17; ¶¶0096 in view of ¶0061 […the plane of the linear minimum distance of SVM (Support Vector Machine method support vector machine) is the node of each type (characteristic vector)…] (Examiner’s Note: The SVM method finds the nodes relative to the user characteristic vector (i.e. preference vector), nodes not located within a minimum distance of the user characteristic vector will not be considered (i.e. distance less than a threshold value)).
The motivation for making this modification to the teachings on Christiansen in view of Kurakake of the same as that set forth above, in the rejection of claim 1.  

As per claim 3, Christiansen in view of Kurakake, as shown above, teach the item presentation method according to claim 2. Christiansen further teaches a plurality of categories characterizing the plurality of items (¶0007 […The global database of embodiment (a) can contain a category data object associated with the item and/or item provider data object…]),  selecting, a predetermined number of top items (¶0241 […The system can display the total number of items and/or the consumer-user can specify the number of items that can be viewed on a given page…] and ¶0284 […Alternatively, the GUI can display a certain pre-defined number of data object representations per screen of the GUI, depending on GUI size and resolution…]).
While Christiansen teaches recommending items from a plurality of items (¶0273 in view of ¶0203) and selecting, a predetermined number of top items (¶0241 and ¶0284), Christiansen does not explicitly teach wherein the selection processing includes generating a preference vector indicating the preference of the user in the item space identified by a plurality of categories characterizing the plurality of items, drawing a perpendicular line from each of the plurality of items to the preference vector, and selecting, as the plurality of candidate items, a predetermined number of top items determined in order of appearance of the perpendicular lines on the preference vector from an opposite side to an origin of the item space.
However, in the field of content evaluation and recommendation, Kurakake teaches generating a preference vector indicating the preference of the user in the item space identified by a plurality of categories characterizing the items (Figs. 4-7; ¶0064 […calculates the user characteristic vector, and then evaluating according to the user characteristic vector…] in view of ¶0062 […each category in the menu picture on the web that is distinguished item…For example, node 1 is the content of the associated vehicle, the node 2 is related to content of the financial and so on…] and ¶0065 […As shown in FIG. 7, in the content management table correspondingly stored content ID, category, title and recommendation text 205a…]), drawing a perpendicular line from each of the plurality of items to the preference vector (Fig. 6; ¶0067 […to obtain the user characteristic vector w vertical line from node 7 and node 8 of the point is relative to the user characteristic vector w of the evaluation point (Examiner’s Note: Fig. 6 depicts a perpendicular line drawn from each of the nodes (i.e. items) to the user characteristics vector w.)…] and Fig. 17; ¶¶0096-0097), and selecting, as the plurality of candidate items, a predetermined number of top items determined in order of appearance of the perpendicular lines on the preference vector from the opposite side to the origin of the item space (Fig. 6; ¶0067 […generating recommendation information by the following way: to display the content (title part) from the upper to the lower to the position of intersection point user characteristic vector according to the vertical line…] and Fig. 17; ¶¶0096-0097 […determines the priority order of the content from the upper to the lower order of the upper in the vector direction…]).
The motivation for making this modification to the teachings on Christiansen in view of Kurakake of the same as that set forth above, in the rejection of claim 1.  

As per claim 4, Christiansen in view of Kurakake, as shown above, teach the item presentation method according to claim 3. Christiansen further teaches the calculation processing includes calculating the new number of items (¶0168 […the system retrieves a dataset of data objects previously displayed in the New Channel, queries the collective data object database for objects not previously displayed in the user's New Channel, generates a dataset of new data objects… If no new data objects are available in the collective data object database, the system displays a message to the user via the GUI that the New Channel is empty (i.e. calculating the number of new items newly presented)] in view of ¶0273) and the predetermined number of top items among the plurality of candidate items (¶0241 and ¶0284).
While Christiansen teaches calculating the new number of items (¶0168 in view of ¶0273) and the predetermined number of top items among the plurality of candidate items (¶0241 and ¶0284), Christiansen does not explicitly teach ranking the plurality of candidate items in the order of appearance of the perpendicular lines; and measuring a distance between the predetermined number of top items among the 10plurality of candidate items and the preference vector, and when the distance is a threshold value or more. 
However, in the field of content evaluation and recommendation, Kurakake teaches ranking the plurality of candidate items in the order of appearance of the perpendicular lines (Fig. 6; ¶0067 […generating recommendation information by the following way: to display the content (title part) from the upper to the lower to the position of intersection point user characteristic vector according to the vertical line…] and Fig. 17; ¶¶0096-0097 […determines the priority order of the content from the upper to the lower order of the upper in the vector direction…]); measuring a distance between the predetermined number of top items among the 10plurality of candidate items and the preference vector (Fig. 6; ¶0064 […evaluating according to the user characteristic vector…] and ¶0067 […to obtain the user characteristic vector w vertical line from node 7 and node 8 of the point is relative to the user characteristic vector w of the evaluation point…] and Fig. 17; ¶¶0096 – 0097 […the content evaluation unit 206 may calculates the user characteristic vector and the inner product of the characteristic vector of each content…]), and when the distance is a threshold value or more ((Examiner’s Note: In order for the system to evaluate the content nodes relative to the user characteristic vector, the nodes must be within a minimum distance of the user characteristic vector and present on the plane (i.e. threshold value) Figs. 5-6; ¶0067 and Fig. 17; ¶¶0096-0097 in view of ¶0061 […the plane of the linear minimum distance of SVM (Support Vector Machine method support vector machine) is the node of each type (characteristic vector)…]). 
The motivation for making this modification to the teachings on Christiansen in view of Kurakake of the same as that set forth above, in the rejection of claim 1.  

As per claim 5, Christiansen in view of Kurakake, as shown above, teach the item presentation method according to claim 4. Christiansen further teaches the presentation processing includes selecting the predetermined number of top items among the plurality of candidate items and a predetermined number of the recommendation items among each of the recommendation items as the presentation items, and presenting the presentation items to the user ((¶0241 […The system can display the total number of items and/or the consumer-user can specify the number of items that can be viewed on a given page…] and ¶0284 […Alternatively, the GUI can display a certain pre-defined number of data object representations per screen of the GUI, depending on GUI size and resolution…]) in view of ¶0273). 
While Christiansen teaches the presentation processing includes selecting the predetermined number of top items among the plurality of candidate items and a predetermined number of the recommendation items among each of the recommendation items as the presentation items, and presenting the presentation items to the user (¶0241 and ¶0284) in view of ¶0273), Christiansen does not explicitly teach the decision processing includes ranking the recommendation items, based on a length of the perpendicular line drawn from each of the recommendation items to the preference vector. 
However, in the field of content evaluation and recommendation, Kurakake teaches the decision processing includes ranking the recommendation items, based on a length of the perpendicular line drawn from each of the recommendation items to the preference vector ((Fig. 6; ¶0067 […generating recommendation information by the following way: to display the content (title part) from the upper to the lower to the position of intersection point user characteristic vector according to the vertical line…] and Fig. 17; ¶¶0096-0097 […determines the priority order of the content from the upper to the lower order of the upper in the vector direction…]) in view of ¶0061 (Examiner’s Note: The SVM method finds the nodes relative to the user characteristic vector (i.e. preference vector), nodes not located within a minimum distance of the user characteristic vector will not even be considered (i.e. ranking)).
The motivation for making this modification to the teachings on Christiansen in view of Kurakake of the same as that set forth above, in the rejection of claim 1.  
As per claim 6, the claim discloses substantially the same limitations as claim 1, except claim 1 is directed to a process while claim 6 is directed to an article of manufacturer. The added elements of “a processor” and “an item presentation program” is also taught by Christiansen (¶0322). Therefore, claim 6 is rejected for the same rational over the prior art cited in claim 1. 

As per claim 7, the claim discloses substantially the same limitations as claim 1, except claim 1 is directed to a process while claim 7 is directed to an apparatus. The added element of “a memory” is also taught by Christiansen (¶0321). Therefore, claim 7 is rejected for the same rational over the prior art cited in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10,572,555 B1 (Franke et al.) discloses a recommendation system can be configured to recommend unique items to potential purchasers based on other unique items the potential purchaser has expressed interest in. The recommendation system can be configured to communicate with the significant attributes system to retrieve estimated price driver and/or demand driver information from the significant attributes system to assist in creating its recommendations.
	US 10,127,596 B1 (Franke et al.) discloses the historical user preference data is updated based on the detected additional user interactions. The user specific scoring model is regenerated using updated historical user preference data. The interactive electronic interface is re-rendered to present a subset of alternative unique items sorted by new recommendation scores generated using regenerated user specific scoring model responsive to user specific scoring model being regenerated
	US 2007/0276803 A1 (Shakib et al.) discloses a suggestions region containing suggestions corresponding to suggested user-created search verticals that the user may wish to run the search query through to obtain additional results. The suggestions are displayed on a common display with the general search results and the inline answers.
	CN 111242748 A (Pan, Ying-Ji) discloses calculating integration item vector, because of relatively high probability to be selected clickable items as candidate items to recommend to the user 

	JP 2016/071881 A (Watanabe et al.) discloses to recommend an item which is more adaptable to the taste of a user. An item featured value vector calculation part extracts item information from an item information table, and calculates an item featured value vector. A prediction score calculation part derives an appropriate function on the basis of the score of an actual score table and the corresponding item featured value vector for each user
	JP 6065907 B2 discloses the vector of the feature quantity of the item, using the Euclidean distance between vectors, a method to search for items that are similar to the focused item is known. Further, by applying the item-based collaborative filtering method using the evaluation history of the user, how to search for items that are similar to the focused item
	Reference U of the Notice of Reference Cited (Park, Jihoi) discloses a group recommender system considering the recommendation quantity and repeat purchasing by using the existing collaborative filtering algorithm in order to optimize the offline physical store inventories and matrix factorization computes the similarity between an item and a user by a vector of inferred factors from the item rating pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully submitted,
/O.H.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625